Title: To James Madison from William Thompson, 28 December 1823
From: Thompson, William
To: Madison, James


        
          
            Sir,
            Morrisville 28th. Decr. 1823.
          
          Mr. William Stone has this day called at this office, to know whether your letter enclosing the Deed had come to hand? He has enquired at Falmouth, & Fredericksburg as well as this office and can hear nothing of it.
          When Mr. Stones Son was up at Montpellier to make the payment; You named to him (as he informd. his Father) that if the letter failed to come to hand, You could remedy the miscarriage. Mr. Stone has full confidence that the Deed is executed agreeably to contract, but if it has miscarried, he desires that you will execute one & forward to this office as soon as Your convenience will admit.
          He has received the letter (from this Office) written subsequently to the one which he expected enclosed the deed. In haste & Respect Yr Obt
          
            Wm. Thompson
          
        
        
          ☞ The Contract between Mr. Stone & Mr. Tally is in my hands.
        
      